Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 1 of 33 PageID: 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

NOVO NORDISK INC.,
800 Scudders Mill Road,
Plainsboro, NJ 08536

NOVO NORDISK PHARMA, INC.,
800 Scudders Mill Road, Suite 1A-108
Plainsboro, NJ 08536

                 Plaintiffs,
      v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES                      Civil Action No. 3:21-cv-806
200 Independence Avenue, S.W.
Washington D.C. 20201,

ALEX M. AZAR II,                               COMPLAINT FOR
in his official capacity as                    DECLARATORY AND
Secretary of Health & Human Services           INJUNCTIVE RELIEF
Office of the Secretary
200 Independence Avenue, SW
Washington, D.C. 20201,

ROBERT P. CHARROW,
in his official capacity as
General Counsel of the United States
Department of Health and Human Services,
200 Independence Avenue, S.W.
Washington, D.C. 20201,

HEALTH RESOURCES AND SERVICES
ADMINISTRATION
5600 Fishers Lane,
Rockville, Maryland 20852,

THOMAS J. ENGELS, in his official capacity
as Administrator of the Health Resources and
Services Administration
5600 Fishers Lane,
Rockville, Maryland 20852,

              Defendants.
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 2 of 33 PageID: 2




            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Novo Nordisk Inc. and Novo Nordisk Pharma, Inc. (collectively, “Novo”), by

and through their undersigned attorneys, allege as follows:

                                PRELIMINARY STATEMENT

       1.      This case challenges a final decision by the U.S. Department of Health and Human

Services (“HHS”) that purports to impose new binding obligations on drug manufacturers, on

threat of significant penalties, but exceeds the agency’s statutory authority and does not comply

with the requirements of reasoned decision-making under the Administrative Procedure Act

(“APA”).

       2.      Section 340B of the Public Health Service Act requires pharmaceutical

manufacturers to offer their outpatient drugs at deeply discounted prices to an enumerated list of

“covered entities” for the purpose of ensuring that vulnerable and low-income patients have better

access to prescription medications. Manufacturers that fail to comply with the statute’s mandate

face enforcement action, significant civil monetary penalties, and potential revocation of the

manufacturer’s ability to participate in the federal Medicare and Medicaid programs.

       3.      Under the terms of the statute, and consistent with constitutional limits on forcing

private parties to subsidize other private parties, Congress provided that only covered entities that

meet the statute’s requirements are entitled to purchase manufacturers’ drugs at discounted prices.

See 42 U.S.C. § 256b(a)(4). Congress also made clear that covered entities are prohibited from

transferring manufacturers’ drugs to anyone other than their own patients. See id. § 256b(a)(5)(B).

This prohibition on “diversion” is essential to ensuring that the program remains within

constitutional bounds and serves the statutory purpose of aiding needy patients, not enriching

covered entities or commercial third parties at manufacturers’ expense.




                                                 1
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 3 of 33 PageID: 3




       4.      Despite these statutory prohibitions, many covered entities have entered into arm’s-

length agreements with for-profit, commercial pharmacies—known as “contract pharmacies”—

that allow the pharmacies to acquire and dispense manufacturers’ discounted drugs and to share in

the profits resulting from selling manufacturers’ discounted drugs at the full market price to

patients who are not uninsured or needy. These contractual arrangements have dramatically

increased the size of the 340B program, allowing covered entities and their contract pharmacies to

make substantial profits at the expense of manufacturers. It has also made it much harder to ensure

compliance with the 340B statute, increasing the risk of 340B drugs being sold to non-patients and

the problem of “duplicate discounting,” which occurs when the same drug is subject to both a

340B discount and a Medicaid rebate. The systemic abuses resulting from this massive expansion

in the use of contract pharmacies is directly contrary to Congress’s intent.

       5.      To address these concerns, Novo announced a new initiative, which took effect in

January 2021, that it will no longer accept covered entity requests that Novo transfer its covered

outpatient drugs (or cause its covered outpatient drugs to be transferred) to an unlimited number

of commercial contract pharmacies servicing hospitals. Novo made clear that it will fully comply

with the 340B statute by still offering its outpatient drugs at 340B discounted prices to all eligible

covered entities. It also made numerous exceptions in its discretion—going beyond what the

statute requires—to ensure that federal grantee covered entities are able to purchase Novo’s

outpatient drugs at the discounted price and dispense them through contract pharmacies. But Novo

is no longer willing to allow hospital covered entities and commercial contract pharmacies to abuse

the 340B program.

       6.      Nothing in the statute or any regulation requires manufacturers to facilitate the

transfer of their covered outpatient drugs to third parties at a covered entity’s request. The statute




                                                  2
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 4 of 33 PageID: 4




requires only that manufacturers “offer” their covered outpatient drugs “for purchase” at

discounted prices to eligible “covered entities.” 42 U.S.C. § 256b(a)(1). Moreover, although HHS

has previously issued guidance permitting covered entities to use contract pharmacies, it repeatedly

emphasized that its guidance was non-binding and that the statute itself did not address contract

pharmacy arrangements. Under the law, manufacturers have discretion to decide when or whether

to honor covered entity requests that their discounted drugs be transferred to third parties, including

to for-profit, commercial pharmacies.

       7.      On December 30, 2021, HHS’s Office of General Counsel issued what it labeled

an “advisory opinion” but what in fact constitutes a final rule that seeks to change the legal

requirements that the 340B program imposes on manufacturers. Without textual support, the

agency’s decision announces finally and unequivocally that the agency has concluded that drug

manufacturers are legally obligated to facilitate the transfer of their discounted drugs to contract

pharmacies, which HHS assumed are acting as agents of 340B covered entities. See HHS, Office

of the Gen. Counsel, Advisory Opinion 20-06 on Contract Pharmacies under the 340B Program

(Dec. 30, 2020) (Ex. A). According to HHS, because the statute requires manufacturers to offer

their drugs for purchase at discounted prices, the agency also has authority to require

manufacturers to transfer their drugs to wherever covered entities may demand, “be it the lunar

surface, low-earth orbit, or a neighborhood pharmacy.” HHS Advisory Opinion, Ex. A at 5.

       8.      HHS’s decision is wrong, contrary to the statute, and inconsistent with the

requirements of reasoned decision-making. The 340B statute requires manufacturers to “offer”

their covered outpatient drugs to covered entities at 340B prices, and Novo’s initiative fully

complies with that statutory requirement. Nothing in the 340B statute requires manufacturers to

facilitate the transfer of their deeply discounted drugs to an unlimited number of contract




                                                  3
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 5 of 33 PageID: 5




pharmacies. Nor does anything in the statute establish that Congress intended to impose such a

significant burden on manufacturers or to allow the 340B program to be abused for commercial

gain.

        9.     As a result of HHS’s decision, Novo is exposed to enforcement action, severe and

accumulating monetary penalties, and potential revocation of its ability to participate in the

Medicare and Medicaid programs. Unless and until HHS’s decision is struck down, Novo is

exposed to the threat of accumulating greater and greater liability.

        10.    Novo is therefore bringing this action to seek an order (1) declaring that HHS’s

December 30 decision violates the Administrative Procedure Act because it is in excess of HHS’s

statutory authority, was issued without following proper procedure, and is not otherwise in

accordance with law, (2) declaring that Novo is not required to facilitate the transfer of 340B

discounted drugs to contract pharmacies, and (3) enjoining enforcement of HHS’s decision and all

actions by HHS inconsistent with that declaratory relief.

                                         THE PARTIES

        11.    Novo Nordisk Inc. is the United States based affiliate of a global healthcare

company, founded in 1923, with the purpose to drive change to defeat diabetes and other serious

chronic diseases, such as obesity, and rare blood and rare endocrine diseases. Novo Nordisk Inc.’s

headquarters are located in Plainsboro, New Jersey.

        12.    Novo Nordisk Pharma, Inc. supplies unbranded biologic versions of Novo Nordisk

insulin products at a reduced list price to individuals facing affordability challenges. Novo Nordisk

Pharma, Inc.’s headquarters are located in Plainsboro, New Jersey.

        13.    Defendant United States Department of Health and Human Services (“HHS”) is an

executive branch department in the United States government. It is headquartered in the District

of Columbia.


                                                 4
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 6 of 33 PageID: 6




       14.     Defendant Health Resources and Services Administration (“HRSA”) is an

administrative agency within HHS that is responsible for administering the 340B program. It is

headquartered in Rockville, Maryland.

       15.     Defendant Alex M. Azar II is the Secretary of HHS. His official address is in the

District of Columbia. He has ultimate responsibility for overseeing HRSA’s activities, including

with regard to administering the 340B program. Secretary Azar is sued in his official capacity.

       16.     Defendant Robert P. Charrow is General Counsel of HHS. His official address is

in the District of Columbia. General Counsel Charrow is sued in his official capacity.

       17.     Defendant Thomas J. Engels is the Administrator of HRSA. His official address is

in Rockville, Maryland. Administrator Engels is responsible for administering the 340B program.

He is sued in his official capacity.

                                 JURISDICTION AND VENUE

       18.     Novo brings this action under the Administrative Procedure Act, 5 U.S.C. §§ 701–

706, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202.

       19.     The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C.

§ 1361.

       20.     Defendants’ issuance of the December 30 decision constitutes final agency action

that is reviewable under the Administrative Procedure Act. See 5 U.S.C. §§ 704 - 706.

       21.     The Court has authority to grant injunctive and declaratory relief and to vacate and

set aside the December 30 decision under the Administrative Procedure Act, 5 U.S.C. §§ 701–706,

the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, and the Court’s inherent equitable

powers.




                                                5
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 7 of 33 PageID: 7




       22.     Venue is proper in this district under 28 U.S.C. § 1391(e) and 5 U.S.C. § 703

because this action seeks relief against federal agencies and officials acting in their official

capacities, Novo resides in this district, and no real property is involved in this action.

                                   GENERAL ALLEGATIONS

       A.      The 340B Drug Pricing Program

       23.     This case concerns section 340B of the Public Health Service Act, which created

the “340B program” as part of the authority granted in the Veterans Health Care Act of 1992. See

42 U.S.C. § 256b; see also Pub. L. No. 102-585, § 602(a), 106 Stat. 4943, 4967 (1992).

       24.     Before Congress created the 340B program, individual manufacturers helped

vulnerable patients by voluntarily providing their drugs at significantly reduced prices to

institutions that serve the needy. Turning this voluntary support into a legal mandate, the statute

requires that any manufacturer that participates in the Medicaid Drug Rebate Program must “offer”

its covered outpatient drugs “for purchase” at deeply discounted prices to eligible “covered

entities”—disproportionate share hospitals and other service providers that are expected to serve

predominantly low-income and vulnerable patients. 42 U.S.C. § 256b(a)(1).

       25.     The discounted 340B price is calculated by determining the difference between the

manufacturer’s Average Manufacturer Price and its Medicaid unit rebate amount, as determined

under the Medicaid Drug Rebate Program statute, codified at section 1927 of the Social Security

Act. Id. § 256b(a)(1)–(2) & (b). The resulting prices, referred to as 340B “ceiling prices,” are

significantly lower than the prices at which manufacturers sell their products to other purchasers.

For the vast majority of innovator drugs, the mandatory discounts range from at least 23.1% to

more than 99.9% of the average price in the market. See 42 U.S.C. § 1396r-8(c); 42 U.S.C.

§ 256b(a)(1). Some mandatory 340B ceiling prices are as little as a penny per unit or dose.




                                                  6
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 8 of 33 PageID: 8




       26.     The purpose of the 340B program is to “reduce pharmaceutical costs for safety-net

medical providers and the indigent populations they serve” by creating “a low-cost source of

pharmaceutical medication for the indigent patients themselves.” Connor J. Baer, Drugs for the

Indigent: A Proposal to Revise the 340B Drug Pricing Program, 57 Wm. & Mary L. Rev. 637,

638 (2015) (footnote omitted).

       27.     Although participation in the 340B program is optional, as a practical matter most

manufacturers have no choice. If they do not participate in the program, they cannot receive

coverage or reimbursement of their products under Medicaid or Medicare Part B. 42 U.S.C.

§ 1396r-8(a)(1), (5).

       28.     To indicate their agreement to participate in the 340B program, manufacturers sign

a form contract with HHS, referred to as the Pharmaceutical Pricing Agreement. Those agreements

are drafted by HHS, they have “no negotiable terms,” and they “simply incorporate the statutory

obligations and record the manufacturers’ agreement to abide by them.” Astra USA, Inc. v. Santa

Clara Cty., 563 U.S. 110, 117–18 (2011).

       29.     The Pharmaceutical Pricing Agreement does not impose any obligation on

participating manufacturers to sell discounted drugs to contract pharmacies, or to cause their

discounted drugs to be transferred to contract pharmacies at 340B discounted prices. The

Pharmaceutical Pricing Agreement does not contain the term “contract pharmacy,” let alone

establish legal obligations on manufacturers with respect to contract pharmacies.

       30.     Failure to comply with the statutory requirements under the 340B program may

result in termination of the Pharmaceutical Pricing Agreement (and the manufacturer’s ability to

participate in Medicare and Medicaid), as well as enforcement action and potentially the

imposition of large civil penalties.




                                                7
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 9 of 33 PageID: 9




       31.     Under the 340B statute (and the terms of the Pharmaceutical Pricing Agreement),

any manufacturer that participates in the 340B program must “offer each covered entity covered

outpatient drugs for purchase at or below the applicable ceiling price if such drug is made available

to any other purchaser at any price.” 42 U.S.C. § 256b(a)(1).

       32.     Only “covered entities” are eligible to participate in the 340B program, and only

“covered entities” and their patients are entitled to receive manufacturers’ prescription drugs at the

deeply discounted prices that the statute requires.

       33.     The 340B program does not require covered entities to treat only needy patients

with the drugs that manufacturers make available to them at discounted prices, or even (in the case

of hospital covered entities) to offer the discounts they receive to needy patients. In short, the

discounts that covered entities receive do not have to be, and are typically not, passed on to the

patients. Instead, covered entities are permitted to use the 340B drugs to treat any of the patients

they serve. By charging the full price of the discounted 340B outpatient drugs to non-needy

patients and their insurance companies (and, in the case of hospital covered entities, by charging

the full price even to the needy), covered entities are able to obtain significant profits.

       34.     These profits—the “spread” between the discounted price and the full market

price—are not supposed to be used to enrich the covered entities or to benefit other commercial

parties. Instead, Congress intended that covered entities would invest the profits to provide care

and services to uninsured and underinsured patients.

       35.     The 340B program raises obvious concerns because the Constitution prohibits the

government from forcing the transfer of property at confiscatory prices from one group to another

for private benefit. See U.S. Const. amend. V. Congress designed the 340B program with the

intent that there would be a close nexus between the program and its only valid public purpose




                                                   8
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 10 of 33 PageID: 10




(helping needy patients). Consistent with that intent, the statute is structured to prevent covered

entities from using manufacturers’ drugs to generate commercial profits or to allow the drugs to

be transferred or sold for the financial benefit of entities outside the program.

       36.     The statute expressly limits which entities—“covered entities”—are entitled to

participate in the 340B program and obtain access to 340B covered outpatient drugs at discounted

prices. See 42 U.S.C. § 256b(a)(4). Consistent with its objective of helping vulnerable and low-

income patients gain lower-cost access to life-saving medications, the statute defines “covered

entities” to include only organizations that predominantly serve low-income patients.            The

definition includes, for example, federally qualified health centers, children’s hospitals, rural

hospitals, and clinics that serve vulnerable patients. Id.

       37.     For-profit third-party pharmacies are not included in the statutory list of “covered

entities.” See id. § 256b(a)(4).

       38.     The statute expressly forbids “diversion” by prohibiting covered entities from

selling or otherwise transferring any manufacturer’s discounted drugs “to a person who is not a

patient of the entity.” Id. § 256b(a)(5)(B) (“With respect to any covered outpatient drug that is

subject to an agreement under this subsection, a covered entity shall not resell or otherwise transfer

the drug to a person who is not a patient of the entity”).

       39.     The statute also prohibits covered entities from receiving or causing “duplicate

discounts or rebates,” which means that they may not obtain a 340B discount and also cause a

Medicaid rebate to be issued for the same unit of drug. Id. § 256(a)(5)(A).

       40.     In addition to these express prohibitions, the statute imposes an affirmative

obligation on the Secretary of HHS—authority that has been delegated to HRSA—to protect the

program’s integrity by “provid[ing] for improvements in compliance by covered entities … in




                                                   9
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 11 of 33 PageID: 11




order to prevent diversion” and violations of the statute’s duplicate discount prohibition. Id.

§ 256b(d)(2)(A).

       B.      The Growth in Contract Pharmacy Arrangements

       41.     In 1996, HRSA issued non-binding guidance stating that the agency would not

prevent covered entities that lacked an in-house pharmacy from entering into a contractual

relationship with a single outside pharmacy to dispense covered outpatient drugs to the covered

entity’s patients. 61 Fed. Reg. 43,549 (Aug. 23, 1996). HRSA justified this modest expansion of

the program on grounds that some covered entities lacked in-house pharmacies and any contract

pharmacy would function as an “agent” of a covered entity. See id. at 43,549–50. The guidance

made clear that it “create[d] no new law and create[d] no new rights or duties.” Id. at 43,550.

       42.     In 2010, HRSA issued new non-binding guidance that radically changed how

covered entities operated under the 340B program. The guidance stated for the first time that the

agency would allow covered entities to enter into contractual relationships with an unlimited

number of “contract pharmacies.” 74 Fed. Reg. 10,272 (Mar. 5, 2010).

       43.     The 2010 guidance did not purport to impose binding obligations on manufacturers.

HRSA did not attempt to promulgate a “contract pharmacy rule” through proper notice-and-

comment procedures. Instead, as with the 1996 guidance, HRSA made clear that the non-binding

guidance did not create any new rights or impose any new obligations. See id. at 10,273 (“This

guidance neither imposes additional burdens upon manufacturers, nor creates any new rights for

covered entities under the law”).

       44.     Following issuance of the 2010 guidance, covered entities have dramatically

increased their use of contract pharmacies, with a recent study reporting an increase of 4,228%

between 2010 and today. See Aaron Vandervelde et al., For-Profit Pharmacy Participation in the

340B Program, at 4 (Oct. 2020) (Ex. B). This explosion in the use of contract pharmacies has


                                                10
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 12 of 33 PageID: 12




been driven by the prospect of sharing in the outsized profit margins on the deeply discounted

340B drugs.

       45.     Contract pharmacies, which are predominantly large commercial pharmacy chains,

do not operate like in-house pharmacies, do not themselves qualify as covered entities, and do not

owe a fiduciary obligation to the covered entities. The relationships between covered entities and

the for-profit, commercial pharmacies are governed by arm’s-length contracts.

       46.     Under these arrangements, covered entities direct manufacturers to ship 340B-

covered outpatient drugs purchased at the 340B discount to contract pharmacies, which then share

in the “spread” generated by selling the drugs at higher prices to patients and/or seeking full

commercial reimbursement from the patients’ insurance plans. As a result, for-profit pharmacies

are able to obtain significant profits from the covered outpatient drugs that manufacturers are

required to offer covered entities at deeply discounted prices.

       47.     By dramatically expanding the pool of individuals that have access to the drugs that

covered entities are able to purchase at discounted prices—including individuals who would not

otherwise qualify as patients of the covered entity—covered entities are able to obtain profits that

extend far beyond Congress’s intent when it created the 340B program.

       48.     One study found that in 2018 alone, covered entities and their contract pharmacies

have generated more than $13 billion in estimated gross profits from the purchase of

manufacturers’ drugs at mandated 340B prices. See Vadervelde Report, Ex. B at 7.

       49.     By bringing commercial pharmacies into the program, there is a significantly

greater risk that the covered outpatient drugs will be dispensed to individuals who are not properly

classified as “patients” of the covered entity. As HHS has found, contract pharmacy arrangements

“create complications in preventing diversion” (for example, contract pharmacies cannot verify




                                                11
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 13 of 33 PageID: 13




patient eligibility in real-time like a covered entity can). HHS, OEI-05-13-00431, Memorandum

Report: Contract Pharmacy Arrangements in the 340B Program, at 1 (Feb. 4, 2014) (Ex. C).

Indeed, because contract pharmacies often dispense 340B-covered outpatient drugs from the same

inventory as drugs dispensed to all other customers (and seek replenishment after the fact), the

opportunities for unlawful distributions to ineligible patients increases, allowing covered entities

and contract pharmacies to profit from the diversion that Congress intended to prohibit. See GAO,

Drug Pricing: Manufacturer Discounts in the 340B Program Offer Benefits, but Federal Oversight

Needs Improvement, GAO-11-836, at 28 (Sept. 2011) (Ex. D) (noting that “approximately two-

thirds of diversion findings in HRSA audits involved drugs distributed at contract pharmacies”).

       50.     Contract pharmacy arrangements also “create complications in preventing

duplicate discounts.” HHS Report, Ex. C at 2. Because HRSA has only partial insight into which

covered entities use which contract pharmacies, and only incomplete information on which

covered entities use 340B-discounted drugs for Medicaid-insured patients, there is no effective or

comprehensive way to know where a contract pharmacy’s prescriptions are being submitted for

duplicate discounts—that is, for both a 340B discount (under the covered entity’s name) and a

Medicaid rebate (under the pharmacy’s name).

       51.     Although covered entities and commercial pharmacies are reaping windfalls as a

result of being able to obtain access to manufacturers drugs at discounted prices, uninsured and

underinsured patients are not benefitting. See HHS Report, Ex. C at 2 (finding that “some covered

entities in our study do not offer the discounted 340B price to uninsured patients at their contract

pharmacies”); Adam J. Fein, The Federal Program that Keeps Insulin Prices High, Wall. St. J.

(Sept. 10, 2020) (Ex. E) (explaining that “almost half the U.S. pharmacy industry now profits from




                                                12
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 14 of 33 PageID: 14




the 340B program, which is designed as a narrow support to certain hospitals,” while patients

“don’t benefit,” even though manufacturers have “practically given the product away”).

         52.   In fact, while commercial pharmacies are driving massive growth in the 340B

program—at double-digit rates—charity care by hospitals has decreased. Commentators have

noted, for example, that while the 340B program has grown at a remarkable rate, the total value of

hospitals’ uncompensated care has significantly declined. See Letter from Adam J. Fein to Hon.

Lamar Alexander and Hon. Greg Walden in response to request for input on 340B drug pricing

program (Oct. 30, 2020) (Ex. F); Adam J. Fein, 340B Program Purchases Reach $24.2 Billion—

7%+ of the Pharma Market—As Hospitals’ Charity Care Flatlines, Drug Channels (May 14, 2019)

(Ex. G).

         53.   HRSA has failed to protect the 340B program’s integrity. It has refused to address

significant and widespread abuses despite repeated reports and concerns raised by other

government entities. See GAO, Federal Oversight of Compliance at 340B Contract Pharmacies

Needs Improvement, GAO-18-480 (June 2018) (Ex. H); H. Comm. on Energy & Commerce,

Review of the 340B Drug Pricing Program, 114th Cong., at 38 (Jan. 11, 2018) (Ex. I); HHS Report,

Ex. C.

         54.   HRSA has also neglected to enforce the statutory prohibitions on diversion, despite

serious concerns that commercial contract pharmacies are profiting from the 340B program and

that covered outpatient drugs are being unlawfully diverted to individuals who are not patients of

the covered entities.

         C.    Novo’s Initiative to Address Contract Pharmacy Abuses

         55.   Novo and other manufacturers have exercised their lawful right to decline covered

entity requests that they cause discounted covered outpatient drugs to be transferred to an unlimited

number of commercial pharmacies.


                                                 13
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 15 of 33 PageID: 15




       56.     Novo has thus implemented a new initiative—which took effect in January 2021—

making clear that it will no longer indiscriminately accept covered entity requests that it transfer

340B-covered outpatient drugs to an unlimited number of third-party commercial contract

pharmacies servicing hospital covered entities.

       57.     In implementing this initiative, Novo has confirmed that it will continue to offer

“each covered entity” the ability to “purchase” its covered outpatient drugs “at or below the

applicable ceiling” price set by statute. 42 U.S.C. § 256b(a)(1).

       58.     Novo’s initiative thus ensures that, as the statute requires, each covered entity is

able to purchase Novo’s 340B cover outpatient drugs at discounted prices. If a hospital covered

entity does not have an on-site pharmacy capable of dispensing to outpatients, Novo will allow the

hospital covered entity to designate a single outside contract pharmacy to dispense the product to

the covered entity’s patients, and Novo will facilitate shipment to that single contract pharmacy.

       59.     Novo’s initiative is tailored to address systemic abuses and, going beyond what the

statute requires, includes exceptions for the benefit of covered entities and their patients. Under

its new initiative, Novo has made an exception whereby it will facilitate shipment of covered

outpatient drugs to an unrestricted number of contract pharmacies that are wholly owned by the

covered entity. Novo also exempts all federal grantee covered entity types (safety net clinics) from

its new initiative, enabling them to continue to use an unlimited number of contract pharmacies.

       60.     There are no legal requirements—no obligations imposed by any statute or

regulation—that require Novo to transfer and ship its drugs to an unlimited number of for-profit

commercial pharmacies. Contract pharmacies are not supposed to benefit from the 340B program

because they are neither covered entities nor patients.




                                                  14
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 16 of 33 PageID: 16




        D.      HHS’s December 30, 2020 Decision

        61.     Manufacturers have been transparent with the government about their policies and

decisions not to continue honoring covered entity requests to have manufacturers’ drugs

transferred to third parties.

        62.     HRSA repeatedly informed manufacturers that agency guidance was not binding or

legally enforceable. See Tom Mirga, HRSA Says its 340B Contract Pharmacy Guidance Is Not

Legally Enforceable, 340B Report (July 9, 2020) (Ex. J).

        63.     Despite knowing that manufacturers intended to implement policies designed to

curb contract pharmacy abuses, HRSA did not identify any statutory provision or other legal

requirement that would prevent manufacturers from implementing those policies.

        64.     Novo alerted HRSA to its intent to adopt its initiative on December 1, 2020.

        65.     HRSA has never contacted Novo to express any concern over Novo’s initiative.

        66.     In the last two months, covered entities have asked HHS to take enforcement action

against manufacturers, including assessing civil monetary penalties, on the view that the statute

requires manufacturers to cause their drugs to be transferred to commercial contract pharmacies.

They also filed lawsuits seeking to compel HHS to establish a process for adjudicating disputes

and to take enforcement action that would require manufacturers to cause their drugs to be

transferred to commercial contract pharmacies and pay penalties if they failed to do so. See Ryan

White Clinics for 340B Access et al v. Azar et al, No. 20-cv-2906 (D.D.C.); Am. Hosp. Ass’n et al

v. HHS et al., No. 20-cv-8806 (N.D. Cal.). (Because Novo was referenced in the covered entities’

complaint in the case filed in the Northern District of California, it has filed a motion to intervene,

and a proposed motion to dismiss the complaint.)




                                                  15
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 17 of 33 PageID: 17




       67.     In December 2020, the GAO released a report re-affirming that “the 340B statute

does not address contract pharmacy use.” GAO, HHS Uses Multiple Mechanisms to Help Ensure

Compliance with 340B Requirements, GAO-21-107, at 15–16 (Dec. 2020) (Ex. K).

       68.     In response to the litigation filed by covered entities, counsel for HHS and HRSA

described efforts to compel “participation through contract pharmacies” as improper attempts to

foist “wholesale changes to an agency program” on the government. See Memo. in Support of

Mot. to Dismiss for Lack of Jurisdiction, at 19–20, Ryan White Clinics for 340B Access v. Azar,

No. 20-cv-2906 (D.D.C. Dec. 14, 2020) (Dkt. 41-1).

       69.     The ADR Rule. On December 14, 2020, in a rushed response to the litigation filed

by covered entities, HHS promulgated regulations establishing an administrative process for

resolving (a) claims by covered entities that they have been overcharged for drugs purchased under

the 340B program, and (b) claims by manufacturers, after conducting an audit, that a covered entity

has violated the prohibitions on duplicate discounts and diversion. See id. § 256b(d)(3)(A). The

regulations took effect January 13, 2021. See 340B Drug Pricing Program; Administrative

Dispute Resolution Regulation, 85 Fed. Reg. 80,632, 80,632 (Dec. 14, 2020) (to be codified at 42

C.F.R. pt. 10) (the “ADR rule”).

       70.     Claims brought under the ADR rule are to be adjudicated by a panel consisting of

representatives in equal numbers from the HHS Office of General Counsel, HRSA, and the Centers

for Medicare & Medicaid Services (“CMS”). Id. at 80,634. The panel is charged with reviewing

“[c]laims by a covered entity that it has been overcharged by a manufacturer for a covered

outpatient drug, including claims that a manufacturer has limited the covered entity’s ability to

purchase covered outpatient drugs at or below the 340B ceiling price.” Id. § 10.21(c)(1), 85 Fed.

Reg. at 80,645.




                                                16
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 18 of 33 PageID: 18




        71.    The HHS Office of General Counsel “supervises all legal activities of the

Department and its operating agencies,” including HRSA and CMS, and furnishes “all legal

services and advice to the Secretary, Deputy Secretary, and all offices, branches, or units of the

Department in connection with the operations and administration of the Department and its

programs.” Statement of Organization, Functions, and Delegations of Authority, 85 Fed. Reg.

47,228, 47,230 (Aug. 4, 2020).

        72.    The ADR rule is not a lawful exercise of HHS’s authority and does not allow for

the fair and unbiased adjudication of claims. HHS failed to respond to serious objections that the

ADR process could not work until HHS established a fair and reliable audit process. It failed to

address abuses in the program and delegated improper authority to the ADR panels. HHS failed

to undertake an adequate notice and comment process. The ADR rule also states that ADR panels

will be able to resolve “legal questions,” including “whether a pharmacy is part of a ‘covered

entity.’” 85 Fed. Reg. at 80,633, 80,640.

        73.    HHS’s December 30 Decision. Two weeks after the publication of the final ADR

rule, on December 30, 2020, HHS’s General Counsel issued an “Advisory Opinion” asserting that

manufacturers are “obligated” to deliver their “covered outpatient drugs to those contract

pharmacies and to charge the covered entity no more than the 340B ceiling price for those drugs”

whenever a contract pharmacy acts as a covered entity’s “agent.” HHS Advisory Opinion, Ex. A

at 1.

        74.    HHS’s decision announces the agency’s definitive position that manufacturers are

prohibited from limiting the transfer of discounted drugs to contract pharmacies, suggesting that

“private actor[s]” are not “authorized by section 340B to add requirements to the statute.” Id. at

2. According to the decision, “[i]f a manufacturer is concerned that a covered entity has engaged




                                               17
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 19 of 33 PageID: 19




in duplicate discounting or diversion, see 42 U.S.C. § 256b(a)(5)(A), (B), it must (1) conduct an

audit, and (2) submit the claim to the administrative dispute resolution (“ADR”) process, see id.

§ 256b(d)(3)(A).” Id. at 5.

       75.      HHS did not identify any statutory provision that requires manufacturers to cause

their discounted drugs to be transferred to commercial contract pharmacies. Its decision’s entire

textual analysis turns on its unreasoned (and unreasonable) conclusion that because the 340B

statute requires manufacturers to “offer” their drugs to covered entities for “purchase” at

discounted prices, “[t]he situs of delivery, be it the lunar surface, low-earth orbit, or a

neighborhood pharmacy, is irrelevant.” Id. at 3. But that conclusion has no basis in the statutory

text. As noted above, the statute requires only that manufacturers “offer each covered entity

covered outpatient drugs for purchase at or below the applicable ceiling price if such drug is made

available to any other purchaser at any price.” 42 U.S.C. § 256b(a)(1).

       76.      Although the statute expressly prohibits covered entities from selling or transferring

covered outpatient drugs to non-patient third parties, HHS assumed that covered entities and

contract pharmacies “are not distinct, but function as principal-agent.” HHS Advisory Opinion,

Ex. A at 6. But HHS did not explain why agency principles are relevant under the statute. It also

never explained the basis for its assumption, providing no reason for concluding that a fiduciary

obligation exists between covered entities and contract pharmacies or that covered entities have

the right to control contract pharmacies—all standard criteria for establishing a principal-agent

relationship.

       77.      HHS also compared transferring drugs to contract pharmacies as akin to using a

“courier service” to deliver drugs to patients, but it never explained why that analogy is accurate

or appropriate. In particular, it never addressed the reality that contract pharmacies share in the




                                                 18
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 20 of 33 PageID: 20




profits received from the sale of manufacturers’ drugs obtained at discounted prices, or that the

use of contract pharmacies has caused the 340B program to swell by billions of dollars.

       78.     HHS’s December 30 decision exposes Novo to government enforcement actions

for alleged noncompliance, including civil monetary penalties in the amount of $5,000 for each

instance of noncompliance, see 42 U.S.C. § 256b(d)(1)(B)(vi)(II), and the revocation of its ability

to participate in Medicare and Medicaid.

       79.     HHS’s decision also subjects Novo to a substantial threat that covered entities will

assert claims through the ADR process to challenge Novo’s initiative under the terms of HHS’s

decision—and that ADR panels will rule against and seek to sanction Novo. The ADR panel will

consist of representatives from HHS Office of General Counsel, which issued the December 30

decision, and from HRSA and CMS, both of which are HHS agencies subject to the Office of

General Counsel’s oversight.

       80.     HHS has made clear that it intends to use the ADR process to impose liability on

manufacturers for failing to follow the position taken by HHS in its December 30 decision.

Because the December 30 decision conclusively and unequivocally announces HHS’s legal

position on the contract pharmacy issue, any attempt by a manufacturer to contest the December

30 decision before an ADR panel would be futile. Nothing produced in the administrative record

during a specific ADR proceeding would change HHS’s legal interpretation.

       81.     Counsel for covered entities have taken the position that HHS’s December 30

decision establishes that the statute requires manufacturers to cause their drugs to be transferred to

commercial contract pharmacies. Even though Novo’s initiative places no limits on the amount

of 340B drugs that the covered entity itself is able to purchase at the 340B ceiling price, delivered

to the covered entity itself, counsel for the covered entities have threatened that if Novo does not




                                                 19
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 21 of 33 PageID: 21




“immediately discontinue” its initiative, they will “seek to require that HHS enforce the 340B

statute, covered entities are reimbursed for damages caused by the [allegedly] illegal policy, and

the matter is referred to the HHS Inspector General for the imposition of civil money penalties.”

Ltr. William B. Shultz to D. Langa, at 2 (Jan. 7, 2021) (Ex. L).

       82.     Given the threats that have been made by covered entities, it is almost certain that

covered entities will file claims against Novo now that the ADR Rule has taken effect. It is also

almost certain that, because of its composition and because of HHS’s December 30 decision, an

ADR panel will treat HHS’s December 30 decision as binding in any ADR proceeding and find

that Novo’s contract-pharmacy initiative violates the statute as interpreted by HHS.

                                           STANDING

       83.     Novo is injured by HHS’s December 30 decision because the decision requires

Novo to ship its discounted drugs to contract pharmacies and exposes Novo to enforcement actions

and civil penalties that are certainly impending if Novo fails to comply with HHS’s new rule.

       84.     Novo’s injuries are fairly traceable to HHS’s December 30 decision because it

seeks to impose new substantive obligations on drug manufacturers by interpreting the statute as

imposing a binding legal requirement that manufacturers must ship their discounted drugs to third

parties, such as contract pharmacies, when requested by covered entities. Neither section 340B,

nor any existing regulation, nor the Pharmaceutical Pricing Agreement, contains these binding

legal requirements.

       85.     Through its December 30 decision, HHS has taken the position that Novo has no

right to limit shipments of its covered outpatient drugs to non-covered entities. As a result of the

December 30 decision, Novo is exposed to enforcement actions and accumulating liability and

civil monetary penalties, as well as the revocation of its participation in the Medicare and Medicaid




                                                 20
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 22 of 33 PageID: 22




programs, if it fails to comply with the new substantive obligations imposed as a result of the

December 30 decision.

       86.     A favorable ruling is likely to address Novo’s injuries. Vacating the December 30

decision and granting declaratory relief would redress Novo’s injuries because Novo would not be

required to cause its deeply discounted drugs to be shipped to contract pharmacies. Similarly, a

declaratory judgment would redress Novo’s injuries because Novo would not be exposed to

enforcement actions, accumulating liability and civil monetary penalties, or revocation of its

participation in Medicare and Medicaid for continuing to limit shipments to third parties that do

not qualify as covered entities under the statute.

                                   FINAL AGENCY ACTION

       87.     The Declaratory Judgment Act provides that, in a case of actual controversy within

its jurisdiction, a United States court may declare the rights and other legal relations of any

interested party seeking such declaration. 28 U.S.C. § 2201(a).

       88.     The APA provides that “[a] person suffering legal wrong because of agency action,

or adversely affected or aggrieved by agency action within the meaning of a relevant statute, is

entitled to judicial review thereof.” 5 U.S.C. § 702.

       89.     The APA also provides that “final agency action for which there is no other

adequate remedy in a court” is “subject to judicial review.” 5 U.S.C. § 704.

       90.     Although HHS’s December 30 decision claims that it “is not final agency action”

and “does not have the force or effect of law,” the decision is in fact “[a]gency action made

reviewable by statute and final agency action for which there is no other adequate remedy in a

court.” 5 U.S.C. § 704. Novo has exhausted all of its available administrative remedies and the

pursuit of any further administrative remedies would be futile. Novo does not have any other

adequate remedy. See Army Corps. of Engineers v. Hawkes Co., 136 S. Ct. 1807, 1815–16 (2016).


                                                 21
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 23 of 33 PageID: 23




       91.     HHS’s December 30 decision represents the consummation of HHS’s decision-

making process that drug manufacturers must provide drugs covered under the 340B program to

contract pharmacies. HHS reached this decision after years of studying the issues and after

reviewing complaints filed by covered entities concerning Novo’s and other manufacturers’

compliance with the 340B statute. The December 30 decision was issued by HHS’s chief legal

officer, who has delegated authority to interpret the 340B statute, and the decision is not subject

to further review or appeal within HHS.

       92.     HHS’s December 30 decision imposes substantive rights and obligations under the

340B program that do not otherwise exist as a matter of law. Direct and appreciable legal

consequences will inevitably flow from the decision if it is not vacated. In particular, if HHS’s

decision is not enjoined and the statute enforced, Novo will be prevented from exercising its right

to limit shipments of its own discounted covered outpatient drugs to non-covered entities. In

addition, Novo will be exposed to enforcement actions, potential allegations of overcharging, and

accumulating civil monetary penalties, as well as the possible revocation of its participation in the

Medicare and Medicaid programs.

       93.     Novo need not wait for enforcement to occur to challenge HHS’s erroneous

decision. See Hawkes, 136 S. Ct. at 1815; Pharm. Research & Mfrs. of Am. v. HHS., 138 F. Supp.

3d 31, 43 (D.D.C. 2015) (party does not have to wait to file litigation when put to the “painful

choice” of either complying with incorrect obligations resulting from agency’s statutory

interpretation or “risking the possibility of an enforcement action at an uncertain point in the

future”).

       94.     Any of these consequences could be devastating to Novo’s business and contrary

to the public interest. HHS’s December 30 decision has put Novo in the untenable position of




                                                 22
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 24 of 33 PageID: 24




either causing deeply discounted drugs to be shipped to ineligible, commercial third parties, or else

face crippling financial sanctions for asserting its right to comply with the obligations that are

actually in the statute.

          95.   Any delay in addressing this dispute would be inappropriate because each day that

Novo “wait[s] for the agency to drop the hammer,” it risks potential “accru[ing]” significant

“penalties.” Sackett v. EPA, 566 U.S. 120, 126–27 (2012). The “direct and immediate” burdens

imposed by HHS’s December 30 decision mean that the decision warrants immediate judicial

review.

          96.   The need for immediate review is particularly important because, in addition to

putting Novo in the untenable position of exercising its rights under the statute or facing severe

penalties, HHS’s December 30 decision effectuates an unconstitutional taking of property by

forcing Novo to transfer its own property (its covered outpatient drugs) to for-profit entities for

their private benefit. The Fifth Amendment of the U.S. Constitution forbids this unconstitutional

taking, which does not serve any valid public purpose under the 340B statute.

          97.   Moreover, it is well settled that government may not condition a benefit, such as

participating in Medicare Part B and Medicaid, on the relinquishment of a constitutional right.

HHS’s December 30 decision violates this basic constitutional principle. In order to receive

reimbursement and coverage from the federal government—the nation’s largest insurance

provider—the December 30 decision forces Novo and the rest of the pharmaceutical industry to

improperly transfer billions of dollars for the financial benefit of covered entities and large

commercial pharmacies, and not the needy patients the 340B program was designed to serve.




                                                 23
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 25 of 33 PageID: 25




                                       CLAIMS FOR RELIEF

                                            COUNT I
                        (Violation of the Administrative Procedure Act —
                      Contrary to Law and in Excess of Statutory Authority)

        98.       Novo re-alleges and incorporates by reference all of the allegations contained in the

preceding paragraphs of this complaint as though set forth fully herein.

        99.       Under the APA, a reviewing court must “hold unlawful and set aside agency action”

that is “not in accordance with law” as well as agency action “in excess of statutory … authority.”

5 U.S.C. § 706(2)(A), (C).

        100.      The 340B statute does not confer on HHS (or any of the other defendants) any

authority to require drug manufacturers to provide drugs subject to pricing under the 340B statute

to contract pharmacies. Contract pharmacies are not covered entities as defined by the 340B statute

and the statute does not authorize HHS to require manufacturers to offer discounts to any other

type of entity.

        101.      HHS has no authority to create, through guidance or otherwise, an exception to the

statutory prohibition that covered entities may not divert manufacturers’ covered outpatient drugs

to any entity that is not a patient of the 340B covered entity under the 340B statute.

        102.      Nor does HHS have any authority to require manufacturers to transfer their deeply

discounted covered outpatient drugs to third parties that do not qualify as either covered entities

or patients.

        103.      HHS’s December 30 decision is not entitled to Chevron or Skidmore deference.

See generally Chevron USA, Inc. v. Nat. Res. Def. Council, 467 U.S. 837 (1984); Skidmore v. Swift

& Co., 323 U.S. 134 (1944). HHS’s decision violates the text of the statute, and Congress has not

delegated authority to HHS to expand the 340B program to require manufacturers to facilitate




                                                   24
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 26 of 33 PageID: 26




transferring discounted drugs to third parties, such as contract pharmacies. HHS’s position also

has no persuasive authority because HHS has not reasonably or rationally explained its position.

       104.    Because HHS’s December 30 decision is contrary to law and in excess of statutory

authority, it should be set aside. 5 U.S.C. § 706(2)(A).

                                         COUNT II
                     (Violation of the Administrative Procedure Act —
          Failure to Observe Notice and Comment Procedures Required by Law)

       105.    Novo re-alleges and incorporates by reference all of the allegations contained in the

preceding paragraphs of this complaint as though set forth fully herein.

       106.    A court must “hold unlawful and set aside agency action, findings, and conclusions

found to be … without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

       107.    The APA requires agencies to issue rules through a notice-and-comment process.

See 5 U.S.C. § 553.

       108.    The APA defines a “rule” as “an agency statement of general or particular

applicability and future effect designed to implement, interpret, or prescribe law or policy.” 5

U.S.C. § 551(4).

       109.    To issue a valid rule, an agency “shall [ ] publish[]” “[g]eneral notice of proposed

rule making” “in the Federal Register,” and shall include in that notice “either the terms or

substance of the proposed rule or a description of the subjects and issues involved.” Id. § 553(b).

After providing notice of a proposed rule, the agency is required to “give interested persons an

opportunity to participate in the rule making through submission of written data, views, or

arguments.” Id. § 553(c).

       110.    HHS’s December 30 decision is a “rule” within the meaning of the APA because it

is an agency statement of general applicability to all drug manufacturers, applies prospectively,




                                                25
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 27 of 33 PageID: 27




and implements, interprets, or prescribes HHS’s law or policy with respect to drug manufacturers'

obligations under the 340B statute.

       111.    HHS’s decision is not exempt from the APA’s notice-and-comment requirements

under 5 U.S.C. § 553(b)(A), because it is not an “interpretive rule[], general statement[] of policy,

or rule[] of agency organization, procedure, or practice.” It is a legislative rule because it creates

rights and imposes obligations on manufacturers with which they must comply, on threat of civil

sanction and expulsion from the federal Medicaid and Medicare Part B programs.

       112.    HHS’s decision has the force and effect of law because it imposes binding

obligations that exceed existing law. Neither the 340B statute nor any regulation requires drug

manufactures to provide discounted drugs to contract pharmacies.

       113.    Novo and other manufacturers are exposed to enforcement actions and civil

monetary penalties if they fail to comply with HHS’s decision. Noncompliance with HHS’s

decision also puts at risk manufacturers’ participation in Medicare and Medicaid.

       114.    HHS issued its decision without complying with required notice-and-comment

procedures.

       115.    Because HHS’s decision was issued “without observance of procedure required by

law,” it should be set aside. 5 U.S.C. § 706(2)(D).

                                          COUNT III
                       (Violation of the Administrative Procedure Act —
                                   Arbitrary and Capricious)

       116.    Novo re-alleges and incorporates by reference all of the allegations contained in the

preceding paragraphs of this complaint as though set forth fully herein.

       117.    Under the APA, a reviewing court must “hold unlawful and set aside agency action,

findings, and conclusions found to be … arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A).


                                                 26
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 28 of 33 PageID: 28




        118.   Agency action is arbitrary and capricious if the agency fails to “examine the

relevant data and articulate a satisfactory explanation for its action including a rational connection

between the facts found and the choice made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (internal quotation marks omitted). An agency

rule is “arbitrary and capricious if the agency has relied on factors which Congress has not intended

it to consider, entirely failed to consider an important aspect of the problem, offered an explanation

for its decision that runs counter to the evidence before the agency, or is so implausible that it

could not be ascribed to a difference in view or the product of agency expertise.” Id.

        119.   Any change to an agency’s policy must be adequately explained. The agency must

“display awareness that it is changing position,” “show that there are good reasons for the new

policy,” and be aware that longstanding policies may have “engendered serious reliance interests

that must be taken into account.” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009).

        120.   HHS’s December 30 decision is arbitrary and capricious because HHS failed to

reasonably explain its position or give adequate consideration to the text of the 340B statute, which

precludes HHS from imposing an obligation on manufacturers to offer discounts to any entity other

than the covered entities Congress specifically enumerated, or to cause its discounted products to

be shipped to commercial entities shown to facilitate diversion and duplicate discounting..

        121.   HHS’s decision is arbitrary and capricious because HHS failed to give sufficient or

reasoned consideration to the myriad and far-ranging abuses contract pharmacy arrangements have

facilitated.

        122.   HHS’s decision is arbitrary and capricious because HHS did not attempt to

reconcile the “obligation” imposed by its decision with the agency’s earlier pronouncements that




                                                 27
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 29 of 33 PageID: 29




manufacturers were under no legally enforceable obligation to offer 340B prices to contract

pharmacies. The December 30 decision fails to explain HHS’s dramatic change in policy.

       123.    HHS’s decision is contrary to the requirements of its “good guidance rule.” 85 Fed.

Reg. 78,770 (Dec. 7, 2020).

       124.    HHS’s decision relies on irrational and illogical reasoning, citing inapt analogies

and suggesting that the statute gives HHS authority to force manufacturers to deliver their covered

outpatient drugs to any location, even though the statute only requires manufacturers to offer their

drugs to covered entities for purchase at the discounted price.

       125.    Because HHS’s December 30 decision is unexplained and irrational, and because

it does not consider the relevant factors, it is arbitrary and capricious and should be set aside. 5

U.S.C. § 706(2)(A).

                                          COUNT IV
                       (Violation of the Administrative Procedure Act —
                               Contrary to the U.S. Constitution)

       126.    Novo re-alleges and incorporates by reference all of the allegations contained in the

preceding paragraphs of this complaint as though set forth fully herein.

       127.    The APA provides that a reviewing court shall “hold unlawful and set aside agency

action, … found to be … contrary to constitutional right, power, privilege, or immunity.” 5 U.S.C.

§ 706(2)(B).

       128.    The Takings Clause of the Fifth Amendment provides: “[N]or shall private property

be taken for public use, without just compensation.” U.S. Const. amend V.

       129.    The Takings Clause is not limited to instances when government physically

appropriates property for its own use through eminent domain. A taking can occur through

legislation and regulation that sufficiently deprives a user of its property rights. See E. Enters. v.




                                                 28
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 30 of 33 PageID: 30




Apfel, 524 U.S. 498, 529 (1998). The Takings Clause extends to both real and personal property.

Horne v. Dep’t of Agric., 576 U.S. 350, 358 (2015).

        130.   HHS’s December 30 decision raises substantial constitutional concerns because it

imposes a new and unexpected obligations on manufacturers that do not serve any valid public

purpose. See E. Enters., 524 U.S. at 528–29.

        131.   Confiscatory regulations that mandate the transfer of personal property from one

private party to another private party amount to an unconstitutional taking with or without just

compensation. “[I]t has long been accepted that the sovereign may not take the property of A for

the sole purpose of transferring it to another private party B, even though A is paid just

compensation.” Kelo v. City of New London, 545 U.S. 469, 477 (2005); Reagan v. Farmers’ Loan

& Tr. Co., 154 U.S. 362, 399, 410 (1894) (similar).            Such private takings are always

unconstitutional, since “[n]o amount of compensation can authorize such action.” Lingle v.

Chevron U.S.A. Inc., 544 U.S. 528, 543 (2005); Calder v. Bull, 3 U.S. (3 Dall.) 386, 388 (1798)

(“[i]t is against all reason and justice” to allow government to “take[] property from A. and give[]

it to B”).

        132.   In addition, the unconstitutional conditions doctrine “vindicates the Constitution’s

enumerated rights by preventing the government from coercing people into giving them up” to

obtain a benefit, such as the ability to participate in a government program. Koontz v. St. Johns

River Water Mgmt. Dist., 570 U.S. 595, 604 (2013); see also Libertarian Party of Ind. v. Packard,

741 F.2d 981, 988 (7th Cir. 1984) (“The ‘unconstitutional conditions’ doctrine is premised on the

notion that what a government cannot compel, it should not be able to coerce.”). That includes the

rights to retain one’s own personal (or business) property unless properly taken by the government.

See Dolan v. City of Tigard, 512 U.S. 374, 385 (1994); Nollan v. Cal. Coastal Comm’n, 483 U.S.




                                                29
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 31 of 33 PageID: 31




825, 837 (1987). The doctrine “forbid[s] the government from engaging in ‘out-and-out …

extortion’ that would thwart the Fifth Amendment” by coercing private parties, on pain of losing

a government benefit, into relinquishing their property without proper compensation. Koontz, 570

U.S. at 606 (quoting Nollan, 483 U.S. at 837).

       133.    HHS’s decision to mandate that manufacturers transfer their drugs to commercial

pharmacies is an impermissibly confiscatory regulation that imposes significant financial losses

on Novo and other manufacturers.

       134.    HHS’s decision is also constitutionally suspect because there are no assurances that

the transferred property will be used for a public use, as required by the Fifth Amendment. Instead,

HHS’s decision, if it is not struck down, will force Novo and other manufacturers to transfer their

property to other private entities, many (if not most) of which are large commercial pharmacies

that use the property for their own private benefit. Carole Media LLC v. N.J. Transit Corp., 550

F.3d 302, 311 (3d Cir. 2008).

       135.    Moreover, HHS’s decision requires this transfer to occur as a condition for

participating in Medicaid and Medicare Part B. HHS’s decision thus imposes a previously

nonexistent condition that directly contravenes the unconstitutional condition doctrine.

       136.    The broad reading of the 340B statute that is required for HHS’s December 30

decision to be within its statutory authority raises serious constitutional concerns. The canon of

constitutional avoidance thus weighs heavily against HHS’s stained interpretation. See INS v. St.

Cyr, 533 U.S. 289, 299–300 (2001).

                                    PRAYER FOR RELIEF

WHEREFORE, Novo prays for the following relief

       a.      A declaration, order, and judgment holding unlawful, enjoining, and setting aside

               HHS’s December 30 decision because it is in excess of HHS’s statutory authority,


                                                 30
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 32 of 33 PageID: 32




            was issued without following proper procedure, raises significant constitutional

            concerns, and is arbitrary, capricious, and abuse of discretion, and otherwise not in

            accordance with law;

      b.    A declaration, order, and judgment holding that the 340B statute does not require

            drug manufacturers to transfer or cause their discounted covered outpatient drugs

            to be transferred to contract pharmacies.

      c.    A declaration, order, and judgment holding that the 340B statute does not prohibit

            drug manufacturers from imposing conditions on the provision of covered

            outpatient drugs at 340B discounted prices to contract pharmacies;

      d.    A declaration, order, and judgment holding that it is lawful for Novo not to transfer

            or cause its covered outpatient drugs at 340B discounted prices to be transferred to

            contract pharmacies;

      e.    A preliminary and permanent injunction enjoining HHS from enforcing its

            December 30 decision, including in any administrative proceeding;

      f.    An award of all costs and attorneys’ fees pursuant to any applicable statute or

            authority; and

      g.    Any other relief that this Court deems just and proper.




                                             31
Case 3:21-cv-00806-FLW-LHG Document 1 Filed 01/15/21 Page 33 of 33 PageID: 33




Dated: January 15, 2021            Respectfully submitted,

                                   /s/ Israel Dahan
                                   Israel Dahan (NJ Bar No. 042701997)
                                   KING & SPALDING LLP
                                   1185 Avenue of the Americas, 34th Floor
                                   New York, NY 10036-2601
                                   Telephone: (212) 556-2114
                                   Facsimile: (212) 556-2222
                                   idahan@kslaw.com

                                   Graciela M. Rodriguez
                                    (application for pro hac vice forthcoming)
                                   Ashley C. Parrish
                                    (application for pro hac vice forthcoming)
                                   John D. Shakow
                                    (application for pro hac vice forthcoming)
                                   KING & SPALDING LLP
                                   1700 Pennsylvania Avenue, NW, Suite 200
                                   Washington, D.C. 20006-4707
                                   Telephone: (202) 737-3945
                                   Facsimile: (202) 626-3737
                                   gmrodruiguez@kslaw.com
                                   aparrish@kslaw.com
                                   jshakow@kslaw.com

                                   Counsel for
                                   Novo Nordisk Inc. and Novo Nordisk Pharma, Inc.




                                     32
